 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     ISABELLA JANE GODSHALL;                             Case No.: 3:18-cv-02548-H-WVG
12
     BRAYDEN ERICKSON,
13                                     Plaintiffs,       ORDER GRANTING DEFENDANTS’
                                                         MOTION TO DISMISS OR
14   v.                                                  ALTERNATIVELY STRIKE
15   COUNTY OF SAN DIEGO; et al.,                        PORTIONS OF PLAINTIFFS’
                                                         CLAIM WITH LEAVE TO AMEND
16                                  Defendants.
17                                                       [Doc. No. 7]
18
19
           On March 25, 2019, Defendants County of San Diego, San Diego Sheriff’s
20
     Department, and Sheriff’s Deputy Marcus Levine filed a motion to dismiss or alternatively
21
     to strike parts of Plaintiffs Isabella Godshall and Brayden Erickson’s complaint. (Doc. No.
22
     7.) Plaintiffs opposed the motions on April 29, 2019. (Doc. Nos. 8, 9.) Defendants replied
23
     on May 6, 2019. (Doc. No. 11.) For the following reasons, the Court grants Defendants’
24
     motion to dismiss with leave to amend.
25
                                            Background
26
           On September 8, 2017, Plaintiffs were departing the Sprinter Train Station, when
27
     they heard someone say from behind them, “Hey you stop!” (Doc. No. 1 ¶ 13.) Plaintiffs
28

                                                     1
                                                                              3:18-cv-02548-H-WVG
 1   turned around to see a man in a security uniform, who was later identified as San Diego
 2   Sheriff’s Deputy Levine, running towards them. (Id.) Plaintiff Godshall asked Deputy
 3   Levine “Why?” (Id.) He responded, “Because I said so!” (Id.) Deputy Levine then grabbed,
 4   twisted, and pulled Plaintiff Erickson’s right arm, which was broken and in a soft cast at
 5   the time. (Id. ¶ 14.) This caused Plaintiff Erickson to scream. (Id.) Plaintiff Godshall said
 6   “Stop, he has a broken arm!” (Id.) Deputy Levine released Plaintiff Erickson and grabbed
 7   Plaintiff Godshall’s arms, twisting them behind her back. (Id.) Deputy Levine pushed
 8   Plaintiff Godshall forward causing her to fall to the ground onto her stomach. (Id.) Deputy
 9   Levine then placed his knee into her back and handcuffed her. (Id.) He continued to hold
10   her down for 15 minutes while she screamed and asked him to stop. (Id. ¶¶ 15, 18.) A
11   civilian approached, in concern for Plaintiff Godshall, and asked “Why are you arresting
12   her like that?” (Id.) Deputy Levine responded, “You need to back up and stop asking
13   questions unless you want to be arrested too!” (Id.) Plaintiff Erickson called 9-1-1 and
14   explained the situation to the operator. (Id. ¶ 16.) When other deputies arrived, Deputy
15   Levine instructed them to take Plaintiffs into custody. (Id. ¶ 17.) Deputy Levine at no point
16   communicated to Plaintiffs why he engaged with them. (Id. ¶ 18.) Plaintiffs allege that they
17   both were physically injured as a result of the altercation. (Id.)
18         Accordingly, Plaintiffs filed their complaint alleging claims for unlawful detention,
19   excessive force, arrest without probable cause, false imprisonment, assault, battery,
20   intentional infliction of emotional distress, negligence, failure to properly screen and hire,
21   failure to properly train, failure to supervise and discipline, and violation of California Civil
22   Code § 52.1. (Doc. No. 1.) Defendants now move to dismiss Defendant San Diego Sheriff’s
23   Department, and Plaintiffs’ claims for intentional infliction of emotional distress and
24   Monell liability. (Doc. No. 7.) Defendants also move to strike or alternatively dismiss
25   Plaintiffs’ claim for false imprisonment. (Id.)
26   ///
27   ///
28   ///

                                                     2
                                                                                   3:18-cv-02548-H-WVG
 1                                           Discussion
 2   I.    Legal Standard for Rule 12(b)(6)
 3         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal
 4   sufficiency of the pleadings and allows a court to dismiss a complaint if the plaintiff has
 5   failed to state a claim upon which relief can be granted. See Conservation Force v. Salazar,
 6   646 F.3d 1240, 1241 (9th Cir. 2011). The Federal Rule of Civil Procedure 8(a)(2)’s
 7   plausibility standard governs a plaintiff’s claims. The Supreme Court has explained Rule
 8   8(a)(2) as follows:
 9         Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a short
           and plain statement of the claim showing that the pleader is entitled to relief.
10         As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)],
           the pleading standard Rule 8 announces does not require detailed factual
11         allegations, but it demands more than an unadorned, the-defendant-
           unlawfully-harmed-me accusation. A pleading that offers labels and
12         conclusions or a formulaic recitation of the elements of a cause of action will
           not do. Nor does a complaint suffice if it tenders naked assertions devoid of
13         further factual enhancement.
14   Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009) (citations, quotation marks, and brackets

15   omitted).

16         In reviewing a Rule 12(b)(6) motion to dismiss, “[a] claim has facial plausibility

17   when the plaintiff pleads factual content that allows the court to draw the reasonable

18   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

19   “Factual allegations must be enough to raise a right to relief above the speculative level.”

20   Twombly, 550 U.S. at 555 (citation omitted). In addition, a court need not accept legal

21   conclusions as true. Iqbal, 556 U.S. at 678. Further, it is improper for a court to assume

22   that the plaintiff “can prove facts which it has not alleged or that the defendants have

23   violated the . . . laws in ways that have not been alleged.” Assoc. Gen. Contractors of Cal.,

24   Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983). Finally, a court may

25   consider documents incorporated into the complaint by reference and items that are proper

26   subjects of judicial notice. See Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir.

27   2010).

28   ///


                                                   3
                                                                                3:18-cv-02548-H-WVG
 1           If the court dismisses a complaint for failure to state a claim, it must then determine
 2   whether to grant leave to amend. See Doe v. United States, 58 F.3d 494, 497 (9th Cir.
 3   1995). “A district court may deny a plaintiff leave to amend if it determines that allegation
 4   of other facts consistent with the challenged pleading could not possibly cure the
 5   deficiency, or if the plaintiff had several opportunities to amend its complaint and
 6   repeatedly failed to cure deficiencies.” Telesaurus VPC, LLC v. Power, 623 F.3d 998, 1003
 7   (9th Cir. 2010) (internal quotation marks and citations omitted).
 8   II.     Analysis
 9           Defendants move to dismiss Defendant San Diego Sheriff’s Department on the
10   premise that it is not a proper defendant. (Doc. No. 7-1 at 8–9.) Defendants also move to
11   dismiss or strike Plaintiffs’ claim for false imprisonment because it is duplicative of other
12   claims. (Id. at 15–16.) Finally, Defendants move to dismiss Plaintiffs’ claims for
13   intentional infliction of emotional distress and municipal civil rights liability arguing that
14   Plaintiffs have not sufficiently pled such claims. (Id. at 9–14.) After consideration, the
15   Court grants Defendants’ motion to dismiss.
16         A. San Diego Sheriff’s Department as Defendant
17           Defendants argue that San Diego Sheriff’s Department should be dismissed because
18   it is not a “person” within the meaning of § 1983 and it is duplicative to name as Defendants
19   both the County of San Diego and the San Diego Sheriff’s Department. (Doc. No. 7-1 at
20   8–9.) Plaintiffs concede this point and expressly state that they do not oppose Defendants’
21   motion to dismiss the San Diego Sheriff’s Department. (Doc. No. 8 at 5.) Accordingly, the
22   Court dismisses with prejudice the San Diego Sheriff’s Department.
23         B. False Imprisonment Claim
24           Defendants argue that the Court should dismiss or alternatively strike Plaintiff’s
25   claim for false imprisonment because it is duplicative of Plaintiff’s claims for unlawful
26   detention and arrest without probable cause. (Doc. No. 7-1 at 15–16.) Plaintiffs concede
27   this point and expressly state that they do not oppose Defendant’s motion to strike their
28

                                                    4
                                                                                  3:18-cv-02548-H-WVG
 1   claim for False Imprisonment. (Doc. No. 8 at 10.) Therefore, the Court grants Defendants’
 2   motion to strike Plaintiffs’ claim for false imprisonment as redundant.
 3      C. Intentional Infliction of Emotional Distress
 4         Defendants move to dismiss Plaintiffs’ claim for intentional infliction of emotional
 5   distress against Deputy Levine. (Doc. No. 7-1 at 9–10.) To plead a claim of intentional
 6   infliction of emotional distress, a plaintiff must allege facts showing (1) extreme and
 7   outrageous conduct by the defendant with the intent of causing or reckless disregard of the
 8   probability of causing, emotional distress; (2) the plaintiff suffered extreme emotional
 9   distress; and (3) actual and proximate causation. Hughes v. Pair, 46 Cal. 4th 1035, 1050–
10   51 (2009). “A defendant’s conduct is outrageous when it is so extreme as to exceed all
11   bounds of that usually tolerated in a civilized community.” Id. at 1151. “Severe emotional
12   distress means emotional distress of such substantial quality or enduring quality that no
13   reasonable person in civilized society should be expected to endure it.” Id.
14         Here, the Court concludes that Plaintiffs have failed to sufficiently plead their claims
15   for intentional infliction of emotional distress. While Plaintiffs sufficiently allege facts to
16   show outrageous conduct by Deputy Levine, Plaintiffs have not alleged any facts showing
17   that they have suffered severe emotional distress, but instead merely state that “Plaintiffs
18   suffered severe emotional distress and the outrageous conduct was the cause of the
19   motional distress suffered by Plaintiffs.” (Doc. No. 1 ¶ 71.) Plaintiffs’ “formulaic recitation
20   of the elements of a cause of action” is insufficient to state a claim against for intentional
21   infliction of emotional distress. Twombly, 550 U.S. at 555. Therefore, the Court concludes
22   that Plaintiffs’ intentional infliction of emotional distress claims should be dismissed.
23      D. Municipal Liability
24         Defendants also move to dismiss Plaintiffs’ Monell § 1983 claims against the County
25   for failure to properly screen and hire, failure to train, and failure to supervise and
26   discipline. (Doc. No. 7-1 at 10–14.) Under Monell, a municipality can be held liable as a
27   “person” under 42 U.S.C. § 1983 if it caused a civil rights violation by virtue of (1) an
28   official policy, practice or custom, (2) deliberately indifferent training or supervision, or

                                                    5
                                                                                 3:18-cv-02548-H-WVG
 1   (3) ratification by an official with final policy-making authority. See Clouthier v. Cty. of
 2   Contra Costa, 591 F.3d 1232, 1250 (9th Cir. 2010). “Allegations of Monell liability will be
 3   sufficient for the purposes of Rule 12(b)(6) where they: (1) identify the challenged
 4   policy/custom; (2) explain how the policy/custom is deficient; (3) explain how the
 5   policy/custom caused the plaintiff harm; and (4) reflect how the policy/custom amounted
 6   to deliberate indifference, i.e. show how the alleged deficiency was obvious and that the
 7   constitutional injury was likely to occur.” Lucas v. City of Visalia, 2010 WL 1444667 at
 8   *4 (E.D. Cal. Apr.12, 2010) (citing Young v. City of Visalia, 687 F. Supp. 2d 1141, 1149
 9   (E.D. Cal. 2009).
10         The Court concludes that Plaintiffs have not sufficiently pled their municipal
11   liability claims. First, Plaintiffs claim that the County was deliberately indifferent to their
12   constitutional rights by failing to properly screen and hire police officers. (Doc. No. 1 ¶¶
13   85–91.) Deliberate indifference in this context is only present “where adequate scrutiny of
14   an applicant’s background would lead a reasonable policymaker to conclude that the
15   plainly obvious consequence of the decision to hire the applicant would be the deprivation
16   of a third party's federally protected right.” Bd. of the Cty. Comm’rs v. Brown, 520 U.S.
17   397, 411 (1997). Here, Plaintiffs merely make conclusory allegations that the County
18   “failed to adequately and properly screen and hire [its] employees.” (Doc. No. 1 ¶ 79.)
19   Plaintiffs fail to provide any facts about the County’s hiring practices or Deputy Levine’s
20   background to support an allegation that the County was “deliberately indifferent” in its
21   screening and hiring process. See Amaral v. City of San Diego, No. 17-CV-02409-L-JMA,
22   2018 WL 3302987, at *3 (S.D. Cal. July 5, 2018). Plaintiffs’ conclusory statements are
23   insufficient to meet the pleading standard, and therefore the Court dismisses Plaintiffs’
24   claim for failure to properly screen and hire. See Iqbal, 556 U.S. at 678.
25         Second, Plaintiffs claim that the County was deliberately indifferent to their rights
26   by failing to train police officers. (Doc. No. 1 ¶¶ 78–84.) A municipality may be liable
27   under § 1983 when its “failure to train amounts to deliberate indifference to rights of
28   persons with whom the [employees] come into contact.” City of Canton, 489 U.S. at 388;

                                                    6
                                                                                  3:18-cv-02548-H-WVG
 1   see Lee v. City of Los Angeles, 250 F.3d 668, 681 (9th Cir. 2001). To state a claim for
 2   failure to properly train, a plaintiff “must show that (1) he was deprived of a constitutional
 3   right, (2) the City had a training policy that amounts to deliberate indifference to the
 4   constitutional rights of the persons’ with whom [its officers] are likely to come into contact;
 5   and (3) his constitutional injury would have been avoided had the City properly trained
 6   those officers.” Blankenhorn v. City of Orange, 485 F.3d 463, 484 (9th Cir. 2007) (internal
 7   quotation marks and alterations omitted). “A pattern of similar constitutional violations by
 8   untrained employees is ‘ordinarily necessary’ to demonstrate deliberate indifference for
 9   purposes of failure to train.” Connick, 563 U.S. at 62 (citation omitted). Plaintiffs here
10   allege that “as a matter of custom, practice and policy, failed to maintain adequate and
11   proper training as to the constitutional rights of citizens and arrestees; to prevent the
12   consistent and systematic use of excessive force; and to prevent extra judicial punishment
13   by officers.” (Doc. No. 1 ¶ 86.) Plaintiffs do not plead any facts about the alleged
14   deficiencies of the County’s police officer training. Further, Plaintiffs fail to allege any
15   pattern of similar constitutional violations to support such a claim. Accordingly, the Court
16   concludes Plaintiffs’ formulaic recitation of the elements for their failure to train claim
17   does not survive Defendants’ motion to dismiss. See Twombly, 550 U.S. at 555.
18         Third, Plaintiffs claim that the County’s failure to supervise and discipline police
19   officers constituted deliberate indifference in violation of their rights. (Doc. No. 1 ¶¶ 92–
20   98.) Plaintiffs allege that Defendants “knew or should have known of the dangerous
21   propensities of [Deputy] Levine, but took no steps to supervise him, correct his abuse of
22   authority, or discourage his unlawful use of authority. To the contrary, [the County]
23   condoned and acquiesced in the abusive behavior of [Deputy] Levine by refusing to retrain,
24   discipline, or correct his abusive behavior.” (Id. ¶ 94.) Plaintiffs rely on a single incident
25   with Deputy Levine in support of their claim against the County for failure to supervise
26   and discipline officers. Plaintiffs do not allege any prior similar incidents of the County
27   failing to discipline police officers or failing to discipline Deputy Levine. Plaintiffs allege
28   that Deputy Levine was not disciplined in this instance, (Doc. No. 1 ¶ 94), but that does

                                                    7
                                                                                 3:18-cv-02548-H-WVG
 1   not establish that Plaintiffs’ alleged injuries were the result of a failure to discipline or
 2   supervise. Plaintiffs do not sufficiently allege that the County failed to discipline Deputy
 3   Levine in any prior incident. Therefore, Plaintiffs have failed to establish any causal link
 4   between any municipal action and the alleged violation of their rights. See Brown, 520
 5   U.S. at 404 (“Where a plaintiff claims that the municipality has not directly inflicted an
 6   injury, but nonetheless has caused an employee to do so, rigorous standards of culpability
 7   and causation must be applied to ensure that the municipality is not held liable solely for
 8   the actions of its employee.”). Accordingly, Plaintiffs have failed to plead sufficient facts
 9   that would permit the Court to draw the reasonable inference that the County had a custom
10   or policy of failure to supervise and discipline its police officers and that Deputy Levine’s
11   actions were the result of any such custom or policy. See Amaral, 2018 WL 3302987, at
12   *4 (citing Iqbal, 556 U.S. at 678). Accordingly, the Court grants Defendants’ motion to
13   dismiss Plaintiffs’ municipal liability claims for failure to properly screen and hire, failure
14   to train, and failure to supervise and discipline.
15                                            Conclusion
16         For the foregoing reasons, the Court grants Defendants’ motion to dismiss with
17   prejudice San Diego Sheriff’s Department as a Defendant. The Court strikes Plaintiff’s
18   claim for false imprisonment. The Court dismisses without prejudice Plaintiffs’ claims for
19   intentional infliction of emotional distress, failure to properly screen and hire, failure to
20   train, and failure to supervise and discipline. The Court grants Plaintiffs leave to amend, if
21   they can do so to cure the deficiencies noted in this order, on or before June 13, 2019.
22         IT IS SO ORDERED.
23   DATED: May 13, 2019
24
                                                    MARILYN L. HUFF, District Judge
25                                                  UNITED STATES DISTRICT COURT
26
27
28

                                                    8
                                                                                 3:18-cv-02548-H-WVG
